                  Case 4:20-cv-04047-HSG Document 41 Filed 09/03/20 Page 1 of 2
                                                                                                               Reset Form

 1                                     UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3   SAMSUNG ELECTRONICS CO., LTD., and                      )
     SAMSUNG ELECTRONICS AMERICA, INC.                       )            20-cv-04047-HSG
                                                                 Case No: _______ ________
 4                                                           )
                                        Plaintiff(s),        )   APPLICATION FOR
 5                                                           )   ADMISSION OF
             v.
                                                             )   ATTORNEY PRO HAC
 6   IXI MOBILE (R&D) LTD                                    )   VICE ; ORDER
                                                             )   (CIVIL LOCAL RULE 11-3)
 7                                                           )
                                        Defendant(s).
                                                             )
 8
         I, Todd M. Friedman                      , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                     Brandon H. Brown                                         an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                        LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Kirkland & Ellis LLP                                         Kirkland & Ellis LLP
14    601 Lexington Avenue, New York, NY 10022                     555 California Street, San Francisco, CA 94194
       MY TELEPHONE # OF RECORD:                                    LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 446-4800                                               (415) 439-1400
       MY EMAIL ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    todd.friedman@kirkland.com                                   brandon.brown@kirkland.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 2939429      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/31/20                                                         Todd M. Friedman
22                                                                                          APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Todd M. Friedman                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 9/3/2020
                                                                        UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
Case
 C 4:20-cv-04047-HSG Document 41 Filed 09/03/20 Page 2 of 2
